Case 1:20-cr-00036-DDD-JPM Document1 Filed 02/12/20 Page 1 of 2 PagelD#: 1

RECEIVED
FEB 12 2020 UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION

E
UNITED STATES OF AMERICA 1:20-cr-00036-01

Judge Drell
Magistrate Judge Perez-Montes

VERSUS

+ £ F F

DOMINIC DAVIDSON
INDICTMENT
THE GRAND JURY CHARGES:

COUNT 1
DEPRIVATION OF RIGHTS UNDER COLOR OF LAW
18 U.S.C. § 242

On or about June 14, 2018, in the Western District of Louisiana, the
defendant, DOMINIC DAVIDSON, while acting under color of law, willfully
deprived pretrial detainee K.F. of the right, secured and protected by the
Constitution and laws of the United States, not to be deprived of liberty
without due process of law, which includes the right to be free from the use of
unreasonable force by a correctional officer. Specifically, defendant
DAVIDSON, while acting in his capacity as a correctional officer for the
Rapides Parish Sheriffs Office, assaulted K.F., without justification, while

K.F. was in his cell and not posing a threat to himself or others. The offense
Case 1:20-cr-00036-DDD-JPM Document1 Filed 02/12/20 Page 2 of 2 PagelID#: 2

resulted in bodily injury to K.F., all in violation of Title 18, United States Code,

Section 242.

DAVID C. JOSEPH
United States Attorney

MARY J. MUDRICK, LA BAR# 01992
Assistant United States Attorney

300 Fannin, Suite 3021

Shreveport, Louisiana 71101

(318) 676-3600

 

A TRUE BILL:

REDACTED

 

GRAND JURY FOREPBRSON

ERIC S. DREIBAND
Assistant Attorney General
U.S. Department of Justice
Civil Rights Division

Shire (Lam

THOMAS J OHNSON, VA BAR# 89295
Trial Attorney, Civil Rights Division
U.S. Department of Justice

150 M Street NE

Washington, DC 20530

(202) 616-3004
